Scott, Judge,
delivered the opinion of the court.
This was an action on a negotiable promissory note. Three of the defendants, who were joint endorsers, made a defence to the action. One of them applied for a continuance on the ground of the absence of A. A. LeBeau, a co-defendant, whom they wished to examine. The application was refused, and this is the main if not the only point made in the cause. The cause was submitted to the court, and no question of law was raised by any instructions. There was an exception taken to the refusal of the court to permit a witness, Myerson, to answer the question, what was the consideration for which LeBeau, the maker, gave him the note, and whether LeBeau and English, Burns & Co. were not accommodation maker and endorsers for him, Myerson. Myerson was a defendant and the first endorser of the note, to whom it was made payable.
The witness, on account of whose absence the continuance was asked, was a co-defendant. By our act concerning witnesses, a plaintiff or defendant has no right to examine his co-plaintiff or his co-defendant for himself. By the act of 12th February, 1857, (Sess. Acts, p. 181,) “ a party may be examined as a witness, in behalf, of his co-plaintiff or of a co-defendant, as to any matter in which he is not jointly interested or liable with such co-plaintiff or co-defendant, and *232as to which a separate and not joint verdict or judgment can be rendered.” The party applying for a continuance on the ground of the absence of a witness, such as is described in the foregoing provision, should show that he had a defence such as would warrant the examination of the witness. Here it does not appear but that all the defendants wanted their co-defendant as a witness. The party not showing that he had a case in which he was entitled to the evidence of his co-defendant, we can not say that he was injured by the refusal to grant a continuance.
We do not see how the defendants were injured by the refusal of the court to permit the defendant Myerson to testify in relation to the consideration for the note and for its endorsement, as there is nothing showing that the plaintiff was not an innocent holder for value.
The other judges concurring, the judgment affirmed, with ten per cent, damages.